This cause is pending before the court as a discretionary appeal. On February 24, 1994, this court granted the motion of appellant, Robert E. Kose, to stay the time for filing his memorandum in support of jurisdiction.
IT IS ORDERED by the court, sua sponte, effective February 3, 1995, that appellant, Robert E. Kose, shall file his memorandum in support of jurisdiction on or before March 6, 1995, or show cause on or before March 6, 1995, why the stay granted on February 24, 1994, should not be lifted.